Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach nor render obvious the combination set forth including that of independent claims 18 and 30.
Regarding independent claims 18 and 30, the combination of structure present in each independent claim was not found in the closet prior art of record, U.S. Patent 5,210,893 to Uosaki and U.S. Patent 4,773,637 to Jarin. In particular, the limitations that were introduced via amendment on 8/17/2022, in combination with the other structure present in each independent claim, is not taught or fairly suggested by Uosaki or Jarin. Specifically, the amended claim(s) now require(s) both the buffer roller and the sliding wheel set to be along the same longitudinal direction of the board as well as on the same flat surface of a guide rail, which is not shown or taught in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of any independent claim may be reasonably maintained.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/
Primary Examiner, Art Unit 3673                                                                                                                                                                                             
9/8/2022